EXHIBIT 10(B)


 
William D. Rogers was elected to his current position of  Corporate Senior Vice
President, Chief Financial Officer and Treasurer of Sierra Pacific Resources on
February 15, 2007.  No formal offer letter or contract for employment was
entered into with Mr. Rogers, as he was previously employed by the
Company.  However, Mr. Rogers was verbally communicated his salary, benefits and
employment arrangement.  The annual salary communicated to Mr. Rogers was
$300,000.  Additionally, Mr. Rogers is eligible for an annual cash incentive,
Short Term Incentive Program (STIP), of 50% (target) of his base salary.  Actual
payout may vary from 0% to 150% of target.  Mr. Rogers’ long term incentive plan
is targeted at 86% of his base salary.  Mr. Rogers is eligible to participate in
the Company's Supplemental Executive Retirement Plan.  Mr. Rogers is also
eligible for all regular employee benefits including a 401K plan that matches
employee contributions dollar for dollar up to 6% and SPR’s Deferred
Compensation Plan, medical benefits and paid time off.  He will also receive a
perquisite allowance of $15,000 to cover such expenses as a car, tax preparation
and club memberships.  Furthermore, Mr. Rogers was offered a housing allowance
for $2,000 per month.

